Citation Nr: 1727893	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease.

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease status post anterior cruciate ligament reconstruction surgery. 


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to March 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service connection for lumbar spine and right knee disabilities.  The Veteran timely appealed the initial ratings assigned.

In his May 2011 supplemental claim, the Veteran referenced a psychiatric disorder, to include sleep disorder, psychiatric condition to include depression.  In October 2011, the RO denied a claim it characterized as service connection for sleep disorder, psychiatric condition to include depression.

In Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court held that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  The Board has thus characterized the disability broadly as indicated on the title page.

The issues of higher initial ratings for lumbar spine and right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a current acquired psychiatric disorder.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in September 2011 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met. 

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claim.  

In August 2014, the Veteran was afforded a VA examination.  For the reasons indicated below, the VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA opinions are adequate for rendering a decision in the instant appeal. 

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted, the Veteran filed his claim in this case in June 2011.  However, there is no bright line rule prohibiting consideration of evidence dated prior to the claim, and the Board has considered such evidence in the decision below.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

The service treatment records (STR) reflect no diagnosis of any psychiatric disorders.  A December 2007 STR notes that the Veteran has no psychological symptoms.  A May 2008 STR also notes that the Veteran has no psychological symptoms.  In an August 2008 STR, the clinician again noted that the Veteran has no psychological symptoms. 

Post service, in a November 2011 treatment record, a clinician noted in the psychiatric exam section that the Veteran's mood was euthymic and affect was normal.  No other psychiatric symptoms were noted. 

In August 2014, the Veteran was afforded a VA examination.  During the VA examination, the Veteran denied a history of any mental health treatment.  The August 2014 examiner reviewed the claims file, interviewed the Veteran, and found that he did not meet the diagnostic criteria for any mental health condition.  The examiner explained that although the Veteran has minor sleep disturbances related to his right knee pain, there was not enough impairment in functioning in occupational or social spheres for the Veteran to be diagnosed with insomnia.  The VA examiner also reasoned that the Veteran is able to maintain activities of daily living, has not experienced trauma since discharge, does not have problems with drugs or alcohol, and does not exhibit inappropriate behavior.  The examiner also noted that the Veteran's thought process, communication, and social functioning were not impaired.  

The Board finds that the August 2014 opinion is highly probative because it was based on a full review of the Veteran's claims file and provided a detailed rationale for the findings that was consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

The Veteran filed his claim for entitlement to service connection for an acquired psychiatric disorder in June 2011.  His claim must be denied because there is no diagnosis of any psychiatric disorder during the pendency of the claim or at any other time. 

The weight of the above medical evidence reflects that the Veteran has not been diagnosed with any psychiatric disorder.  To the extent that the Veteran asserts he has a psychiatric disorder, while lay evidence is competent as to some questions of diagnosis and etiology, "It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Clemons, 23 Vet. App. at 6.  The Veteran's statements in this regard are therefore not competent. 

Given the lack of competent evidence that the Veteran has or has had an acquired psychiatric disorder for which he seeks service connection, entitlement to service connection for an acquired psychiatric disorder must be denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Regarding the claims for higher initial ratings for disabilities of the lumbar spine and right knee, the Veteran underwent VA examinations in September 2010 October 2012 to determine the nature and severity of his service-connected disabilities.  However, neither examination report includes testing on weight-bearing and non-weight bearing or the testing of the passive motion. 

In this regard, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held 'that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id. 

In light of Correia, the Board finds the September 2010 and October 2012 examination reports are inadequate because they do not include the above range of motion measurements.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is therefore warranted to provide the Veteran a new VA examination to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia. 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the severity of service-connected right knee and back disabilities. 

The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report. 

The examiner should identify limitations resulting from service-connected right knee and back disabilities, and discuss any occupational impairment caused by these disabilities, in accordance with the current disability benefits questionnaire. 

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Additionally, with regard to the knee, range of motion should be tested for the opposite joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report. 

2.  Readjudicate the issues of entitlement to higher initial ratings for lumbar spine and right knee disabilities.  If any benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


